Citation Nr: 0719086	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-36 107	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal and an April 2005 RO decision continued the denial.  
In a December 2005 letter, the veteran withdrew his earlier 
request for a personal hearing.  The Board remanded the 
appeal in April 2006 for further development.  The additional 
development has been completed and the appeal has since 
returned to the Board for review. 


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2003, prior to the 
initial decision on the claim in June 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the March 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  An injury in military service or a disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability and an 
injury, disease, or event in service.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for records that the veteran identified and enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs.  VA received responses 
from each medical facility for which the veteran provided a 
release.  In September 2003, R.H.A.C., a private hearing aid 
company, responded that they did not have the veteran's 
records.  Additionally, Dr. S of H.A.C.S., a private hearing 
aid facility, responded that the veteran purchased hearing 
aids in the 1980s and in 1993, but all records of his hearing 
loss were destroyed.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed condition.  In particular, the letter instructed the 
veteran to include the name and address of the person, 
agency, or company who had relevant records and the time 
frame covered by the records.  The RO requested a copy of any 
service medical records (SMRs) that the veteran had in his 
possession.  In an April 2003 letter, the veteran responded 
that he did not have copies of his SMRs.  Further, in an 
August 2003 letter, the RO informed the veteran that his SMRs 
were likely destroyed.  VA asked the veteran to return the NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  VA received the completed NA Form 13055 in 
September 2003.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions, SOC, and SSOC 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss.  In the November 2006 supplemental statement of 
the case (SSOC), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted.  

As noted, VA informed the veteran that his SMRs were likely 
destroyed.  When a claimant's medical records are lost or 
destroyed, the VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  On his March 2003 statement, the 
veteran stated that he was hospitalized for a high fever at a 
base hospital in June 1952 while in service.  The veteran's 
service medical and dental records, surgeon general's office 
records, as well as morning and sick reports from May to 
September 1952 were requested from the National Personnel 
Records Center (NPRC).  In May 2004, the NPRC mailed the 
available sick and morning reports.  The veteran's SMRs were 
not located.

In May 2004, VA sent a memorandum to the veteran detailing 
the attempts made to obtain his SMRs.  VA also called the 
veteran and discussed the efforts made to locate his SMRs.  
As noted, despite attempts by the RO, additional evidence 
regarding the veteran's military record was not located.  The 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical records 
through its actions.  38 C.F.R. § 3.159(c)(1); see also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service records 
as well as all VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran underwent a VA examination in 
May 2006.  Further, after determining that the VA opinion was 
insufficient, the RO asked for and received an opinion 
supported by rationale in October 2006.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  The Board acknowledges that the veteran 
currently has bilateral hearing loss.  However, in order to 
establish service connection, there must be competent 
evidence establishing an etiological relationship between an 
injury in service and the current disability.  After careful 
consideration, the Board concludes that the veteran is not 
entitled to service connection for bilateral hearing loss.  

The Board finds that the veteran has severe bilateral hearing 
loss.  Medical records from a university department of 
audiology reflected that the veteran had been treated for 
hearing loss since at least September 1999.  The veteran's 
audiometric scores from a July 2003 audiology examination 
meet the VA's criteria for a hearing disability.  38 C.F.R. 
§ 3.385.  In a July 2003 VA audiology consultation note, the 
veteran reported noise exposure in the military and from farm 
machinery.  The veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
85
--
75
LEFT
60
85
NR
--
NR

The Board finds that the veteran has bilateral auditory 
threshold readings of 40 decibels or greater in six of the 
ten applicable frequencies.  38 C.F.R. § 3.385.  
Specifically, the Board notes that the veteran's auditory 
threshold in his right ear is 60 decibels in the 500 Hertz 
frequency and his auditory threshold in his left ear is 60 
decibels in the 500 Hertz frequency.  The veteran has 
auditory thresholds of 26 decibels or greater in both ears in 
six of the ten applicable frequencies.  

Both the veteran's audiometric and speech recognition scores 
from the May 2006 VA audiology examination meet the VA's 
criteria for a hearing disability.  38 C.F.R. § 3.385.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
85
90
70
80
LEFT
55
85
110
110
No 
response

The Board finds that the veteran has bilateral auditory 
threshold readings of 40 decibels or greater in nine of the 
ten applicable frequencies.  38 C.F.R. § 3.385.  
Specifically, the Board notes that the veteran's auditory 
threshold in his right ear is 60 decibels in the 500 Hertz 
frequency and his auditory threshold in his left ear is 55 
decibels in the 500 Hertz frequency.  The veteran has 
auditory thresholds of 26 decibels or greater in both ears in 
nine of the ten applicable frequencies.  Additionally, his 
speech recognition was 12 percent in the right ear and 16 
percent in the left ear which establish hearing loss 
disability.  38 C.F.R. § 3.385.

However, evidence of a current disability alone is not enough 
to establish service connection; there must be competent 
evidence establishing an etiological relationship between an 
injury in service and the current disability.  In this 
regard, the veteran claims that his hearing loss is the 
result of a high fever he suffered during basic training in 
1952.  Specifically, the veteran contended in a March 2003 
letter that he was hospitalized during basic training for a 
high fever that resulted in his being unconscious for three 
days.  (The available morning reports and medical officer's 
report for the veteran's unit reflected that he was 
hospitalized for an unknown reason from approximately June 3 
to June 9, 1952.)  He stated that after he left the service, 
he could not hear as well.  Thirteen years (1967) after his 
separation from service, the veteran reported that he went to 
a doctor who told him that he thought his hearing loss was 
related to his high fever.  In a letter received by VA in 
March 2003, the veteran's wife stated that the veteran did 
not have a hearing problem before service but he did when he 
came back two years later.  The wife of the veteran's Army 
buddy wrote in a May 2004 letter that she and her husband 
went with the veteran to have his hearing tested in 1967.  

Unfortunately, although the veteran sincerely believes that 
his hearing loss is caused by a fever during service, the 
available medical evidence does not support his assertion.  
As previously noted, the veteran's service medical records 
were destroyed.  However, his available June 1952 sick, 
morning, and medical officer reports from his unit are absent 
for complaints, treatment, or diagnosis of a hearing loss.  
Further, during the May 2006 VA audiology examination, the 
veteran reported after service, he worked in farming and had 
exposure to power tools.  He did not wear hearing protection 
during or after service.  The examiner opined that it was at 
least as likely as not that his hearing loss was caused by 
his military noise exposure and might have worsened as a 
civilian.  The examiner could not render an opinion as to 
whether the fever resulted in the veteran's hearing loss 
without resorting to speculation.  In an October 2006 
deferred rating decision, the RO asked the examiner to 
clarify his medical opinion because the veteran's military 
occupational specialty (light vehicle driver) is not one 
traditionally exposed to acoustic trauma.  In an October 2006 
opinion, the examiner indicated that he had reviewed the 
veteran's claims file.  The examiner again was unable to 
render an opinion as to whether the veteran's reported fever 
during service resulted in the veteran's hearing loss without 
resorting to speculation.  Importantly, the examiner opined 
that after considering that the veteran was with a supply 
company for two years and that his military occupational 
specialty was light vehicle driver, his hearing loss was not 
caused by his military noise exposure but was most probably 
due to his civilian noise exposure history.  

The Board notes that the veteran reported in a June 2004 
statement that he was not a light duty driver but that he 
pumped gas during his time overseas.  In May 2005, the 
veteran provided a newspaper clipping of himself and another 
service member filling an Army truck in early 1953.  However, 
this does not alter the validity of the examiner's opinion 
because filling Army trucks is not a military occupation 
traditionally associated with acoustic trauma either.  
Additionally, by the veteran's own admission, he first sought 
treatment for his hearing loss in 1967, thirteen years after 
his separation from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the Board notes 
that the veteran did not file a claim until March 2003, 
almost 50 years after his separation from service.  

The examiner's inability to opine as to whether the veteran's 
reported fever during service resulted in the veteran's 
hearing loss without resorting to speculation is additional 
evidence against a finding that his hearing loss was incurred 
during service.  Although the examiner could not opine as to 
the effects of the veteran's reported fever, the ultimate 
opinion of the examiner was that the veteran's hearing loss 
was most probably due to post-service noise exposure.  
Although the veteran, his wife, and friend sincerely believe 
that his hearing loss was caused by a fever during service 
they, as laypeople, are not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  Therefore, there is 
no competent medical evidence in the record suggesting that 
the veteran's hearing loss was the result of a high fever in 
service; in fact, the only medical opinion of record 
attributes the hearing loss to post service noise exposure.

In sum, the competent medical evidence reveals that the 
veteran's bilateral hearing loss was not caused by his 
military noise exposure.  Further, the examiner was unable to 
provide an opinion regarding a fever during service causing 
hearing loss without resorting to speculation.  In any event, 
the competent medical evidence does not reveal a nexus to an 
injury or disease (fever or acoustic trauma) occurring in 
service.  The available military records are absent for any 
indications of hearing loss.  Additionally, the evidence does 
not support service connection by a presumptive basis because 
there is no competent medical evidence showing that his 
hearing loss manifested itself to a degree of 10 percent or 
more within one year from the date of the veteran's 
separation from service.  Absent such a nexus, service 
connection for hearing loss may not be granted.  38 C.F.R. § 
3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


